COBB, Judge.
What mighty contests rise from trivial things!1 The sole issue on appeal is whether the lower court erred by assessing upon the defendant, adjudged insolvent, a five percent fine surcharge and court costs of $11.50. The surcharge is affirmed. See § 960.25, Fla.Stat. (1981); State v. Champe, 373 So.2d 874 (Fla.1978); Nash v. State, 434 So.2d 33 (Fla. 2d DCA), review denied, 438 So.2d 833 (Fla.1983). The record does not reflect that the lower court assessed court costs pursuant to section 27.56, Florida Statutes (1981); therefore, the assessment is STRICKEN. Jenkins v. State, 444 So.2d 947 (Fla.1984); Anderson v. State, 415 So.2d 49 (Fla. 2d DCA 1982). In all other respects, the judgment and sentence are AFFIRMED.
FRANK D. UPCHURCH, Jr. and SHARP, JJ., concur.

. Alexander Pope, The Rape of the Lock (1712). 448So.2d — 28